Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Exhibit 13 Financials Becton, Dickinson and Company Financial Table of Contents Page Ten-Year Summary of Selected Financial Data 18 Financial Review 20 Reports of Management 33 Reports of Independent Registered Public Accounting Firm 34 Consolidated Statements of Income 36 Consolidated Statements of Comprehensive Income 37 Consolidated Balance Sheets 38 Consolidated Statements of Cash Flows 39 Notes to Consolidated Financial Statements 40 Quarterly Data (unaudited) 62 17 Summary Becton, Dickinson and Company Ten-Year Summary of Selected Financial Data Years Ended September 30 Dollars in millions, except per share amounts Operations Revenues $ Research and Development Expense Operating Income Interest Expense, Net .2 Income From Continuing Operations Before Income Taxes Income Tax Provision Net Income Basic Earnings per Share Diluted Earnings per Share Dividends per Common Share Financial Position Current Assets $ Current Liabilities Property, Plant and Equipment, Net Total Assets Long-Term Debt Shareholders' Equity Book Value per Common Share Financial Relationships Gross Profit Margin % Return on Revenues (E) % Return on Total Assets (B)(E) % Return on Equity (E) % Debt to Capitalization (D)(E) % Additional Data Number of Employees Number of Shareholders Average Common and Common Equivalent Shares Outstanding Assuming Dilution (millions) Depreciation and Amortization $ Capital Expenditures (A) Includes cumulative effect of accounting change of $36.8 million ($.14 per basic and diluted share). (B) Earnings before interest expense, taxes and cumulative effect of accounting changes as a percent of average total assets. (C) Excludes the cumulative effect of accounting changes. (D) Total debt as a percent of the sum of total debt, shareholders' equity and net non-current deferred income tax liabilities. (E) Excludes discontinued operations in 1999 to 2007. 18 Becton, Dickinson and Company $ (A) (A) (A) (A) $ % (C) % (C) % $ 19 Financial Review Becton, Dickinson and Company Company Overview Becton, Dickinson and Company (BD) is a medical technology company engaged principally in the manufacture and sale of a broad range of medical supplies, devices, laboratory equipment and diagnostic products used by healthcare institutions, life science researchers, clinical laboratories, industry and the general public. Our business consists of three worldwide business segmentsBD Medical (Medical), BD Diagnostics (Diagnostics) and BD Biosciences (Biosciences). Our products are marketed in the United States and internationally through independent distribution channels, directly to end-users and by independent sales representatives. References to years throughout this discussion relate to our fiscal years, which end on September 30. BD management operates the business consistent with the following core strategies: To increase revenue growth by focusing on products that deliver greater benefits to patients, healthcare workers and researchers; To improve operating effectiveness and balance sheet productivity; and, To strengthen organizational and associate capabilities in the ever-changing healthcare environment. In assessing the outcomes of these strategies and BDs financial condition and operating performance, management generally reviews quarterly forecast data, monthly actual results, segment sales and other similar information. We also consider trends related to certain key financial data, including gross profit margin, selling and administrative expense, investment in research and development, and cash flows. The results of our strategies are reflected in our fiscal 2007 financial and operational performance. Worldwide revenues in 2007 of $6.4 billion increased 11% from the prior year and reflected volume increases of approximately 8%, an estimated increase due to favorable foreign currency translation of 3%, and price increases of less than 1%. U.S. revenues increased 11% to $3.0 billion. International revenues increased 11% to $3.3 billion with an estimated 5 percentage points of such growth coming from the favorable impact from foreign currency. For a discussion of the financial impact of exchange rate fluctuations and the ways and extent to which we attempt to mitigate such impact, see Financial Instrument Market Risk below. Consistent with our strategy to provide products that deliver greater benefits to healthcare workers, and recognizing the issues surrounding sharps-related injuries, BD has developed a wide array of safety-engineered devices that are designed to reduce the incidence of needlestick injuries and exposure to bloodborne pathogens. These products are offered through our Medical and Diagnostics segments. Sales in the United States of safety-engineered devices grew 7% to $982 million in 2007, from $917 million in 2006. International sales of safety-engineered devices grew 26% to $409 million in 2007 from $324 million in 2006. In 2008, we expect sales of safety-engineered devices to increase about 8% in the United States and 20% internationally. Income from Continuing Operations was $856 million, or $3.36 per diluted share, in 2007 as compared with $815 million, or $3.18 per diluted share, in 2006. Comparisons of Income from Continuing Operations between 2007 and 2006 are affected by the following significant items that are reflected in our financial results: In December 2006, we acquired TriPath Imaging, Inc. (TriPath). TriPath develops, manufactures, markets and sells innovative solutions to improve the clinical management of cancer, including detection, diagnosis, staging and treatment. In connection with the acquisition, we incurred a pre-tax non-cash charge of $115 million, or $.45 per diluted share, for acquired in-process research and development. In December 2006, we sold the blood glucose monitoring (BGM) product line. Following the sale, prior period Consolidated Statements of Income and Cash Flows were restated to separately present the results of the BGM product line as discontinued operations. In February 2006, we acquired GeneOhm Sciences, Inc. (GeneOhm). In connection with the acquisition, we incurred a pre-tax non-cash charge of $53 million, or $.21 per diluted share, for acquired in-process research and development. Our ability to sustain our long-term growth will depend on a number of factors, including our ability to expand our core business (including geographical expansion), develop innovative new products with higher gross profit margins across our business segments, and continue to improve operating efficiency and organizational effectiveness. Numerous factors can affect our ability to achieve these goals including, without limitation, economic conditions in the United States and elsewhere, increased competition and healthcare cost containment initiatives. 20 Financial Review Becton, Dickinson and Company We believe several important factors relating to our business tend to reduce the impact on BD of any potential economic or political events in countries in which we do business, including the effects of possible healthcare system reforms. For example, since many of our products are used in essential medical care, demand for such products tends not to be significantly affected by economic fluctuations. Other factors include the international nature of our business and our ability to meet the needs of the worldwide healthcare industry with cost-effective and innovative products. In 2007, general inflation did not have a material impact on our overall operations. However, it is possible that general inflation rates will rise in 2008 and beyond, and could have a greater impact on worldwide economies and, consequently, on BD. BD purchases supplies of resins, which are oil-based components used in the manufacture of certain products. During 2007, we incurred slightly higher resin purchase costs than the prior year, primarily due to increases in world oil prices during the late summer 2006. Such increases did not have a significant impact on our 2007 operating results. Any significant increases in resin purchase costs could impact future operating results. Our anticipated revenue growth over the next three years is expected to come from the following: Business growth and expansion among all segments; and Development in each business segment of new products and services that provide increased benefits to patients, healthcare workers and researchers. Results of Continuing Operations Medical Segment Medical revenues in 2007 of $3.4 billion increased $314 million, or 10%, over 2006, which includes an estimated impact of unfavorable foreign currency translation of 3 percentage points. The following is a summary of revenues by organizational unit: Estimated Foreign Total Exchange (millions of dollars) 2006 Change Impact Medical Surgical Systems $ $ 1,749 7% 2% Diabetes Care 657 6% 2% Pharmaceutical Systems 640 24% 6% Ophthalmic Systems 69 62 11% 4% Total Revenues* $ $ 3,107 10% 3% * Amounts may not add due to rounding. Medical revenues reflect the growth of the Pharmaceutical Systems unit and the continued global conversion to safety-engineered products. The Pharmaceutical Systems unit grew by 24%, reflecting the increased use of prefillable syringes by pharmaceutical companies to market new vaccines and bio-tech drugs, especially in the United States. Revenue growth in the Medical Surgical Systems unit was primarily driven by the growth in safety-engineered products and prefilled flush syringes. Sales of safety-engineered products increased 6% in the United States and 30% internationally. For 2008, we expect the full-year revenue growth for the Medical Segment to be about 8%. Medical operating income was $972 million, or 28.4% of Medical revenues, in 2007, as compared with $864 million, or 27.8% in 2006. The increase in operating income as a percentage of revenues reflects gross margin improvement from increased sales of products that have higher overall gross profit margins, in particular, safety-engineered products and pen needles, as well as favorable manufacturing efficiencies associated with higher volumes and increased leverage on selling and administrative expenses. These improvements were slightly offset by manufacturing start-up costs. See further discussion on gross profit margin below. Selling and administrative expense as a percent of Medical revenues in 2007 declined to 18.9% of revenues from 19.6% of revenues in 2006, primarily due to tight expense controls over base spending. Research and development expenses in 2007 increased $16 million, or 17%, reflecting continued investment in the development of new products and platforms, and included investments in additional resources to enhance our product development process. Diagnostics Segment Diagnostics revenues in 2007 of $1.9 billion increased $190 million, or 11%, over 2006, which reflected an estimated favorable impact of foreign currency translation of about 2 percentage points. The following is a summary of revenues by organizational unit: Estimated Foreign Total Exchange (millions of dollars) 2006 Change Impact Preanalytical Systems $ $ 928 9% 3% Diagnostic Systems 787 14% 2% Total Revenues $ $ 1,715 11% 2% 21 Financial Review Becton, Dickinson and Company Revenue growth in the Preanalytical Systems unit was driven by the continued conversion to safety-engineered products, which accounted for sales of $718 million as compared with $627 million in the prior year. Sales of safety-engineered products reflected growth of 9% in the United States, which benefited from BD Vacutainer Push Button Blood Collection Set conversion activity, and 25% internationally. The Diagnostics Systems unit experienced solid worldwide sales of its automated diagnostic platforms, including the molecular BD ProbeTec and BD Viper systems, along with solid growth of its BD BACTEC blood culture and TB systems and the BD Phoenix ID/AST platform. Those platforms reported combined incremental sales of $35 million over 2006. In addition, the Diagnostic Systems revenue growth includes $88 million of revenues from TriPath and $13 million of incremental revenues from GeneOhm. Sales of flu diagnostic tests declined $36 million in fiscal 2007 compared with 2006, primarily due to relatively mild flu seasons in both the United States and Japan and the termination of our supply arrangement with our Japanese supplier. For 2008, we expect full year revenue growth for the Diagnostics Segment to be about 9%. Diagnostics operating income was $343 million, or 18.0% of Diagnostics revenues in 2007, compared with $390 million, or 22.8% in 2006. Segment operating income reflects the in-process research and development charges of $115 million in 2007 related to the TriPath acquisition and $53 million in 2006 related to the GeneOhm acquisition. The Diagnostics Segment experienced a slight improvement in gross profit margin from sales growth of products that have higher overall gross profit margins, in particular, safety-engineered products and the BD ProbeTec system. These improvements were slightly offset by manufacturing start-up costs. See further discussion on gross profit margin below. Selling and administrative expense as a percent of Diagnostics revenues in 2007 was higher than the comparable amount in 2006 primarily due to the impact of TriPath and GeneOhm. Research and development expense increased $33 million, or 39%, reflecting new spending associated with these two acquisitions and overall increased investment in new product development. Biosciences Segment Biosciences revenues in 2007 of $1.0 billion increased $118 million, or 13%, over 2006, which reflected an estimated impact of favorable foreign currency translation of 3 percentage points. The following is a summary of revenues by organizational unit: Estimated Foreign Total Exchange (millions of dollars) 2006 Change Impact Immunocytometry Systems $ $ 503 17% 3% Discovery Labware 256 9% 2% Pharmingen 157 7% 2% Total Revenues $ $ 916 13% 3% Revenue growth in the Immunocytometry Systems unit reflects strong sales of instruments and flow cytometry reagents, driven by increased demand for research analyzers and clinical reagents.
